Citation Nr: 1037462	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-42 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to an increased rating for the Veteran's post-
operative right lower leg shortening with a history of recurrent 
osteomyelitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to October 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned in January 2008.  A 
transcript of the hearing is of record.  

This case was previously before the Board in March 2008, when the 
claim was remanded for further evidentiary and procedural 
development.  The RO was instructed to provide additional notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
obtain additional VA clinical records, and schedule the Veteran 
for a VA examination to determine the current nature and severity 
of his service-connected post-operative right lower leg 
shortening with a history of recurrent osteomyelitis.  The Board 
concludes that the development set forth in the March 2008 Remand 
has been accomplished and therefore finds that it may proceed 
with a decision at this time.

The Board additionally notes that while the case was Remanded for 
further development, the Appeals Management Center awarded the 
Veteran service connection for a right lower extremity limitation 
of motion, at 20 percent disabling, effective May 28, 2009.  
Further, service connection for scarring of the lateral right 
leg, at the fibular margin, at 10 percent disabling, was also 
granted effective May 28, 2009.  The Board considers these 
components of his increased rating claim for his service-
connected post-operative right lower leg shortening with a 
history of recurrent osteomyelitis. 

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a claimant or reasonably raised by 
the record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of unemployability 
in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In the instant case, the holding of Rice is inapplicable since 
the evidence of record clearly shows that the Veteran is 
currently working.  See May 2009 VA examination.  Further, the 
Veteran has not alleged that he has been rendered unemployable 
because of his service-connected post-operative right lower leg 
shortening with a history of recurrent osteomyelitis.  As such, 
consideration of TDIU is not deemed warranted. 

The issues of entitlement to service connection for left 
knee disorder, bilateral hip disorder, and a low back 
disorder secondary to a service-connected right lower leg 
disability have been  raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that 
the Veteran has frequent episodes of osteomyelitis with 
constitutional symptoms.

2.  The 'amputation rule' precludes assigning a rating in excess 
of 40 percent for the residuals of the Veteran's osteomyelitis of 
the right lower extremity, which include limitation of motion of 
the ankle, shortening of the right lower extremity, and a painful 
scar.   

3.  Throughout the entire period on appeal, the Veteran has 
demonstrated marked limitation of motion of the right lower 
extremity.

4.   Throughout the entire period on appeal, the Veteran has 
demonstrated scarring, lateral right leg that has been painful. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
Veteran's post-operative right lower leg shortening with a 
history of recurrent osteomyelitis have not been met.  38 
U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.41, 4.43, 4.44, 4.68, 4.71, 4.71a, Diagnostic Code (DC) 5000 
(2009).

2.  The criteria for a rating of 20 percent, for marked 
limitation of motion of the right lower extremity, since February 
25, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, DC 5271 
(2009).

3.  The criteria for a rating of 10 percent, for scarring, 
lateral right leg, at the fibular margin, since February 25, 
2004, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.118 DC 7804 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2008, pursuant 
to the March 2008 Remand, the RO provided the Veteran with notice 
of what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, the 
RO effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, after the Veteran was provided the May 2008 
notice, the matter was readjudicated in a June 2010 supplemental 
statement of the case.  Therefore, adequate notice was provided 
to the Veteran pursuant to the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records.  And he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned in January 2008.  

In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the undersigned essentially elicited testimony necessary 
to determine the effects of the Veteran's service-connected 
disability.  

In addition, the undersigned sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claim.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the Veteran, through 
his testimony, demonstrated that he had actual knowledge of the 
element(s) necessary to substantiate his claim for benefits.  As 
such, the Board finds that, consistent with Bryant, the 
undersigned complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claim(s) based 
on the current record.

Next, a specific medical examination pertinent to the issue on 
appeal was obtained in May 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's right lower leg extremity since he was last 
examined.  Although an August 2010 post-remand brief submitted by 
the Veteran's service representative indicated that the Veteran's 
condition had "become worse" no specific allegations were made 
describing how the condition had worsened.  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted. VAOPGCPREC 11-95 (April 7, 1995).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA examination obtained in this case is 
more than adequate, as it was predicated on a full reading of the 
treatment records in the Veteran's claims file.  Further, the VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with 
respect to obtaining a VA examination with respect to the issue 
on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, it bears noting that it is unclear as to whether VCAA 
really has any effect on this appeal because the law, as opposed 
to underlying facts or development of the facts, are essentially 
dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (August 
30, 2001).  As will be discussed in detail below, the Veteran is 
essentially precluded from receiving a higher rating based on 
application of the amputation rule.  He does not contend that he 
suffers from frequent episodes of osteomyelitis with 
constitutional symptoms, which would be the only means for 
receiving a rating greater the combined 40 percent rating that he 
receives.  Moreover, in making the date of the award of the 
combined 40 percent rating effective to his date of claim 
(February 25, 2004), the Board has fundamentally granted the 
benefit in full.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran is currently evaluated under 38 C.F.R. § 4.71a, DC 
5000 for his osteomyelitis of the right lower extremity.  Under 
Diagnostic Code 5000, osteomyelitis, acute, subacute, or chronic, 
when inactive, following repeated episodes, without evidence of 
active infection in the past 5 years, warrants a 10 percent 
rating.  With discharging sinus or other evidence of active 
infection within the past 5 years, it warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5000.  With 
definite involucrum or sequestrum, with or without discharging 
sinus, it warrants a 30 percent rating. Id.  Having frequent 
episodes with constitutional symptoms warrants a 60 percent 
rating. Id.  When manifested in the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, amyloid 
liver changes, or other continuous constitutional symptoms, 
osteomyelitis warrants a 100 percent rating.  Id.

Note 1 to Diagnostic Code 5000 provides that a rating of 10 
percent, as an exception to the amputation rule, is to be 
assigned in any case of active osteomyelitis where the amputation 
rating for the affected part is no percent.  This 10 percent 
rating and the other partial ratings of 30 percent or less are to 
be combined with ratings for ankylosis, limited motion, nonunion 
or malunion, shortening, etc., subject, of course, to the 
amputation rule.  The 60 percent rating, as it is based on 
constitutional symptoms, is not subject to the amputation rule.  
A rating for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.

Note 2 to Diagnostic Code 5000 provides that the 20 percent 
rating on the basis of activity within the past 5 years is not 
assignable following the initial infection of active 
osteomyelitis with no subsequent reactivation.  The prerequisite 
for this historical rating is an established recurrent 
osteomyelitis.  To qualify for the 10 percent rating, two or more 
episodes following the initial infection are required. This 20 
percent rating or the 10 percent rating, when applicable, will be 
assigned once only to cover disability at all sites of previously 
active infection with a future ending date in the case of the 20 
percent rating.

Under the provisions of 38 C.F.R. § 4.43, chronic, or recurring 
suppurative osteomyelitis, once clinically identified, should be 
considered as a continuously disabling process, whether or not an 
actively discharging sinus or other obvious evidence of infection 
is manifest from time to time, and unless the focus is entirely 
removed by amputation will be entitled to a permanent rating to 
be combined with other ratings for residual conditions, subject 
to the amputation rule.

Under the amputation rule, the combined rating for disabilities 
of an extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed. For example, 
the combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, DC 5165.  This 40 percent 
rating may be further combined with evaluation for disabilities 
above the knee but not to exceed the above the knee amputation 
elective level.  Painful neuroma of a stump after amputation 
shall be assigned the evaluation for the elective site of 
reamputation.  38 C.F.R. § 4.68

The Veteran is currently in receipt of a 10 percent rating for 
post surgical shortening right lower leg with history of resolved 
osteomyelitis recurrent under DC 5000.  He is additionally 
service-connected for right lower extremity limitation of motion, 
associated with post surgical shortening of the right lower leg, 
with history of resolved recurrent osteomyelitis, at 20 percent, 
effective May 28, 2009, under DC 5271.  An additional 10 percent 
rating, effective May 28, 2009, has been awarded for scarring, of 
the lateral right leg, at the fibular margin associated with post 
surgical shortening right lower leg with history of resolved 
recurrent osteomyelitis pursuant to DC 7804.  Using the Combined 
Ratings Table found at 38 C.F.R. § 4.25 (2009), the Veteran is in 
receipt of a combined rating of 40 percent for his right lower 
extremity, effective May 28, 2009.


At the outset, the Board finds that the criteria to support a 60 
percent rating for osteomyelitis has not been demonstrated.  
There is no evidence that the Veteran experiences frequent 
episodes of osteomyelitis with constitutional symptoms.  An 
October 2009 orthopedic consultation clearly noted that the 
Veteran had no recent signs of osteomyelitis.  Similarly, on VA 
examination in May 2009, the examiner observed that there was no 
evidence of current osteomyelitis.  Indeed, the Veteran even 
testified that his last infection of osteomyelitis was in 
December 2006, and that the last episode before that was in 2004.  
Transcript at 5 and 6.  There is some evidence, which is 
discussed below, that suggests that the last evidence of the 
Veteran having an active infection of osteomyelitis was in 1995.  
Nevertheless, given the fact that he says his last infection was 
nearly four years ago, the Veteran does not contend that he 
experiences frequent episodes of osteomyelitis.     

As the criteria for a 60 percent rating for osteomyelitis have 
not been met, the amputation rule is applicable in evaluating the 
Veteran's claim for an increased rating.  See 38 C.F.R. §§ 4.43, 
4.68, 4.71a, DC 5000, Note (1).  According to this rule, the 
combined rating for a disability shall not exceed the rating for 
the amputation at the elected level, were amputation to be 
performed.  Under 38 C.F.R. § 4.71a, DC 5165, a below-the-knee 
amputation permitting the use of a prosthesis warrants, at most, 
a 40 percent rating.   The site of the Veteran's osteomyelitis is 
his right lower extremity - his right ankle.  Therefore, inasmuch 
as the Veteran already has a combined 40 percent rating for his 
right lower leg disability, assigning an even higher rating would 
violate the amputation rule as it would exceed the rating he 
could receive if his leg was amputated at this level.  38 C.F.R. 
§ 4.68.  

However, the Board recognizes that prior to May 28, 2009 the 
Veteran is only in receipt of a 10 percent disability rating for 
his right lower extremity.  As such, the Board will consider 
whether he is entitled to a higher rating under DC 5000 prior to 
May 28, 2009.

As delineated above, in order to receive a 20 percent rating for 
osteomyelitis, there must be evidence of the disease with 
discharging sinus or other evidence of active infection within 
the past 5 years.  A review of the medical records during the 
period of appeal indicates that the Veteran has not been 
diagnosed with osteomyelitis.  For example, although the Veteran 
was hospitalized in February 2004 for right leg pain, including 
possible osteomyelitis, his discharge diagnosis noted no 
osteomyelitis by MRI.  A December 2006 treatment record noted a 
diagnosis of cellulitis versus osteomyelitis, right lower leg.  
It was noted that bone scans were ordered to confirm a diagnosis.  
A January 2007 treatment record indicated that the Veteran's 
right lower leg had responded well to treatment.  He was 
diagnosed with resolved cellulitis of the right lower leg.  
Osteomyelitis was not diagnosed.  A review of the claims file 
indicates that the Veteran last suffered from active 
osteomyelitis in September 1995, over 5 years from the date of 
the current claim on appeal.  As evidence of disease with 
discharging sinus or other evidence of active infection within 5 
years has not been demonstrated, a higher rating under DC 5000 is 
not warranted prior to May 28, 2009.

However, pursuant to Note 1, separate ratings can be awarded 
under this diagnostic code for ankylosis, limited motion, 
nonunion or malunion, shortening etc., subject to the amputation 
rule for manifestations of this disorder.  A review of the 
evidence indicates that the Veteran has not been diagnosed with 
ankylosis of his right lower extremity.  A May 2009 VA 
examination confirmed no joint ankylosis. 

The Board will next consider whether the Veteran is entitled to a 
rating for limitation of motion and scarring prior to May 28, 
2009, as these have already been determined as manifestations of 
his service-connected lower right leg disability.  

The Board notes that the RO granted a 10 percent rating for 
scarring of the right lateral leg, and a 20 percent rating for 
limitation of motion of the right lower leg, both effective May 
28, 2009.  However, the Board does not find that there has been a 
significant change in the level of the Veteran's condition during 
this entire appeal period.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007), (held that "staged ratings" are appropriate for an 
increased-rating claims when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings); see also AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice 
of disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).

Specifically, he has reported nearly identical symptoms all 
along.  Nothing in this record suggests that he became magically 
worse on the day of the May 28, 2009, VA Examination.  For 
example, with respect to his skin, a February 2004 treatment 
record noted warmth and tenderness on his right leg, mostly 
around his calf area.  Another February 2004 treatment note 
indicated that the Veteran had severe pain on the right lower 
extremity at the site of the harvest of bone and it was now 
swollen and tender.  An April 2005 VA treatment record noted a 
tender swelling above his right ankle.  A December 2006 treatment 
record indicated that the Veteran's right leg was tender and he 
had an indurated area over the lateral aspect of the right lower 
leg. 

With respect to range of motion findings, the Board finds that 
throughout the appeal period the Veteran has complained of 
significant pain of his right lower extremity.  The Board notes 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, it is noted that the Veteran has had difficulty 
walking and standing, due to his right leg.  For example, in his 
June 2004 notice of disagreement he indicated that because of his 
disability he could not stand for lengthy periods of time.  
Further, the Veteran's wife credibly testified at his January 
2008 BVA hearing that his limping had started back around 1995 
and had not really stopped.  See Transcript (T.) page. 13.  
Additionally, a January 2008 statement from a co-worker attested 
to the fact that the Veteran had difficulty walking or standing 
for long periods of time.  Another co-worker attested to similar 
observations in a January 2008 statement.  A third co-worker 
indicated in a January 2008 letter that he had worked with the 
Veteran since 2001 and had noticed him having difficulty 
standing.  The Veteran credibly reported at his May 2009 VA 
examination that since his last VA examination, which the Board 
parenthetically notes was in December 2001, he had experienced 
worsening pain in the lower right leg and aching of a pain 
threshold of 7/10 on most days. 

Based on these findings, it is clear that the Veteran's right 
lower leg manifestations have not significantly changed and a 
uniform evaluation is warranted throughout the entire rating 
period on appeal.  Accordingly, a 10 percent rating for scarring 
of the right lateral leg, and a 20 percent rating for limitation 
of motion of the right lower leg, should be granted from the date 
he filed his claim for an increased rating, February 25, 2004.  

Pursuant to this decision, the Veteran is now in receipt of a 40 
percent rating for his right lower leg for the entire rating 
period on appeal.  As previously discussed, assigning an even 
higher rating would violate the 'amputation rule' as it would 
exceed the rating he could receive if his leg was amputated at 
this level. 38 C.F.R. § 4. 68.  Therefore, discussion as to 
whether the Veteran is entitled to a higher rating for any other 
manifestation of his osteomyelitis is not warranted. 

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
osteomyelitis is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's osteomyelitis with 
the established criteria found in the rating schedule for 
diseases of the musculoskeletal system shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
not only whether the Veteran is suffering from an active bout of 
this disease, but additionally considers other manifestations of 
this disorder including but not limited to ankylosis and 
limitation of motion.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his osteomyelitis.  Indeed, it appears that 
his hospitalizations during the period on appeal were for 
cellulitis of his right leg. Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disability.  The Veteran continues to work at this time. 

In short, notwithstanding the bar to assigning a higher rating 
due to the amputation rule, the Board finds that the Veteran's 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted. 


ORDER

Entitlement to an increased rating for the Veteran's post-
operative right lower leg shortening with a history of recurrent 
osteomyelitis is denied.

Entitlement to a rating of 20 percent, for a right lower 
extremity limitation of motion, since February 25, 2004, is 
granted, subject to the rules governing payment of monetary 
benefits. 

Entitlement to a rating of 10 percent for scarring lateral right 
leg, at the fibular margin, since February 25, 2004, is granted, 
subject to the rules governing payment of monetary benefits. 
 

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


